DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.
	Examiner notes that Applicant’s arguments reference the prior office action, rather than the amended claim language. (See quotations of the Office Action on Page 12 and 13). 
	As such, Examiner considers Applicant’s these specific arguments as moot, as the specific claim language being quoted by Applicant is no longer applicable. 
Notwithstanding, Examiner respectfully disagrees with Applicant’s arguments. 

	Applicant argues (Page 12) that McConnel fails to teach or suggest circuitry configured to “identify corresponding address information of each of the plurality of users based on the one or more user identification information; transmit the invitation for participating in the virtual room based on the address information,” as recited in Applicant’s claim 1. 
	Examiner respectfully disagrees.
	McConnell teaches (¶0064) that “The meeting room handler component 314 can determine, in an embodiment, the plurality of meeting participants 203 based on the meeting configuration file 402 stored in the meeting block 400 and received from the meeting coordinator 204. As stated above, the meeting configuration file 402 can include the contact information, e.g., an email address and/or a mobile phone number, for each of the meeting participants 203.”
	Examiner views that the “meeting configuration file” (which comprises the user identification information, McConnell, ¶0029) teaches the recited “user identification information,” and furthermore that McConnell teaches identifying from this user identification information corresponding address information, such as email addresses or phone numbers.
	McConnell teaches (¶0064) teaches “As stated above, the meeting configuration file 402 can include the contact information, e.g., an email address and/or a mobile phone number, for each of the meeting participants 203. Accordingly, in an embodiment, the meeting room handler component 314 can transmit the message to each of the meeting participants 203.”
	Examiner views the meeting room handler component as transmitting the message, i.e. the invitation for participating in the virtual room, and that this transmission is based upon the contact information which is including in the configuration file. 
	As such, Examiner respectfully disagrees with Applicant’s arguments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	Claim 1, 5-15, 17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claims 1, 11-12, and 14 recites the limitation "the notification server."  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 5 recites “transmit the schedule information request…  in response to the creation request.” It is unclear how “a creation request” is linked with other elements of claim 1 where the virtual room is already “created” in response to the first and second requests. In particular, it is unclear whether this “creation request” precedes the first request, essentially making is a “zero request” or received after the second request, at which the virtual room appears to already exist, based on reading of claim 1, making the “creation request” redundant and, thus, ambiguous. There is also lack of antecedent basis for “the schedule information” and it is unclear how this schedule information is utilized for any purpose in connection with claim 1, rendering this feature a non-functional descriptive material. Furthermore, it is unclear how this schedule information is utilized for any purpose in connection with claim 1, rendering this feature a non-functional descriptive material. 

Claim 17 and 19 are rejected for the same reasons as Claim 5. 

Claim 21 recites “the schedule information” and “the one or more users”. There is lack of antecedent basis for this limitation. 

Claim 22 recites “the one or more users.” There is a lack of antecedent basis for this limitation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1, 6-12, 14, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. (US 20130018953 A1).

Claim 1	McConnell teaches a system for managing data of content to be shared by a plurality of communication terminals in a virtual room, the plurality of communication terminals including a first communication terminal and a second communication terminal, (Examiner notes that the preamble element of “for managing data… to be shared…” consists of an intended use statement without patentable weight) the system comprising:
first circuitry (FIG. 2, Server 220 Meeting Facilitator Service 300) configured to:
obtain a plurality of user identification information for identifying a user scheduled to share the virtual room,  (¶0028-¶0036, FIG. 1A, block 102, ¶0028, receiving meeting configuration files; ¶0029, wherein the meeting configuration files identifies a plurality of users scheduled for to share the virtual meeting room) in response to a first request received from the first communication terminal; (Examiner notes that FIG. 5A depicts a web page, therefore interprets the “first request from the first communication terminal” as being the request to access the website, which after receiving said request the systems obtains the user information for display) 
transmit the plurality of user identification information for identifying the user scheduled to share the virtual room as the user identification information for identifying the plurality of users each being a prospective participant in the virtual room, to the first communication terminal; (FIG. 1A, ¶0036, transmitting the invitation to collaborate in the virtual planning space) 
receive, from the first communication terminal, a second request indicating a request to transmit an invitation for participating in the virtual room; (FIG. 1B, step 154, ¶0057, receiving an indication to launch the meeting; FIG. 5A, Launch Meeting Button 510, ¶0057, receiving a second request to launch generate the virtual room and launch the meeting; ¶0063, wherein once the virtual room is generated, transmitting an invitation for participating in the virtual meeting room) 
identify corresponding address information of each of the plurality of users based on the one or more user identification information; (¶0064, identifying corresponding address information based on the configuration information) 
transmit the invitation for participating in the virtual room based on the address information; (¶0063-¶0064, transmitting said invitation for participating in the meeting room) 
receive a participation request for participating in the virtual room from the second communication terminal corresponding to the address information; (¶0066, receiving a request to access virtual meeting room) and
wherein, the second communication terminal transmits the participation request in response to the invitation for participating in the virtual room transmitted from the notification server; (¶0066, wherein the request to access the virtual meeting room is in response to transmitting the message to the plurality of users)
cause the second communication terminal to participate in the virtual room in response to receiving the participation request. (FIG. 5B, ¶0068, providing access to the virtual meeting room in response to the participation request)
transmit, to the first communication terminal, user identification information for identifying one or more users, each user being a prospective participant in the virtual room; (FIG. 5B, Presentation Window 552b, ¶0068, transmitting to a profile images and names for prospective participants in the virtual meeting room) and
cause the second communication terminal to participate in the virtual room (FIG. 1B, step 160, ¶0071, presenting the plurality of participant the virtual meeting room) in response to receiving a participation request indicating a request for participating in the virtual room from the second communication terminal; (¶0066, receiving a response to access the virtual meeting room in response to being transmitting to the second terminal)

Claim 6	McConnell teaches Claim 1, and further teaches create a personal electronic canvas accessible only by the second communication terminal or the user of the second communication terminal as a process for causing the second communication terminal to participate in the virtual room. (McConnell, FIG. 5B, Comment field 553, ¶0069, creating a comment field accessible to the a particular terminal or user of a terminal, wherein a given comment field is only accessible to an individual participant as each participant enters comments separately through a separate interface, as opposed to collaboratively)

Claim 7	McConnell teaches Claim 6, and further teaches wherein the personal electronic canvas is associated with a shared electronic screen accessible by a plurality of users who participate in the virtual room. (McConnell, FIG. 5B, Presentation Window 556, ¶0068, wherein the comment section is associated with the presentation window for all participants)

Claim 8	McConnell teaches an information sharing system comprising: the content management server of Claim 1; (FIG. 2, Server 220 Meeting Facilitator Service 300) and the second communication terminal. (FIG. 2, User System 202)

Claim 9	McConnell teaches Claim 8, and further teaches wherein the second communication terminal comprises: 
second circuitry configured to;
display on a display, (McConnell, FIG. 6, ¶0088, each user terminal comprising a display) an invitation notification in response to receiving the invitation for participating in the virtual room from the notification server. (McConnell, ¶0063, transmitting an invitation to attend the meeting from Server 220 Meeting Facilitator Service 300)

Claim 10	McConnell teaches Claim 8, and further teaches wherein the second circuitry is further configured to;
transmit the participation request to the system in response to receiving an operation on the displayed invitation notification. (McConnell, ¶0066, receiving a request to access the virtual meeting room in response to receiving the invitation)

Claim 11 is taught by McConnell as described for Claim 1. 
Claim 12 is taught by McConnell as described for Claim 1.
Claim 14 is taught by McConnell as described for Claim 1.

Claim 20	McConnell teaches Claim 7, and further teaches wherein the shared electronic screen holds data of a content received latest from the plurality of communication terminals. (McConnell, ¶0069, wherein the shared screen holds comments in real-time and to post the comments immediately)

Claim 21	McConnell teaches  Claim 1, and further teaches wherein the first circuitry is further configured to receive the schedule information for the one or more users from a schedule management server. (McConnell, FIG. 5A, ¶0049, schedules of meetings)

Claim 22	McConnell teaches  Claim 1, and further teaches wherein the one or more users are least two users. (McConnell, FIG. 2, Meeting Participants 203, Collaborators 201, Coordinators 204)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 20130018953 A1)  in view of Paulsami et al. (US 20120011205 A1).

Claim 5	McConnell teaches Claim 1, and further teaches receive a creation request for creating the virtual room from the first communication terminal. (McConnell, FIG. 5A, Launch Meeting 510, ¶0057, receiving a request to launce the meeting room) 
However, McConnell does not explicitly teach transmit the schedule information request to a schedule management server in response to the creation request. 
From a related technology, Paulsami teaches transmit the schedule information request to a schedule management server in response to the creation request. (Paulsami, FIG. 2, step 245, transmitting scheduling information to a calendar server)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the teachings of McConnell to incorporate a schedule management server to transmit certain information in order to more efficiently utilize network time and resources. 

Claim 13 	McConnell teaches Claim 12, and further teaches transmitting an invitation transmission request for participating in the virtual room to the second communication terminal; (McConnell, ¶0063-¶0064, transmitting said invitation for participating in the meeting room) and
receiving the participation request from the second communication terminal, the participation request being transmitted in response to the invitation for participating in the virtual room. (McConnell, ¶0066, receiving a request to access virtual meeting room)
However, McConnell does not explicitly teach transmitting the invitation transmission request to a notification server to cause the notification server to transmit the invitation.
From a related technology, Paulsami teaches transmitting an invitation transmission request to a notification server to cause the notification server to transmit the invitation. (Paulsami, FIG. 1, ¶0034, transmitting invites to notification server 170 to push the invitations) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the teachings of McConnell to incorporate a notification server to transmit certain information in order to more efficiently utilize network time and resources. 

Claim 15 is taught by McConnell in view of Paulsami as described for Claim 13. 
Claim 17 is taught by McConnell in view of Paulsami as described for Claim 5. 
Claim 19 is taught by McConnell in view of Paulsami as described for Claim 5. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        

/OLEG SURVILLO/Primary Examiner, Art Unit 2442